ALLOWANCE
Drawings
The drawings received on 02/28/2022 are accepted.
Amendment to the Specification
The Amendment to the Specification filed on 02/28/2022 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Nicholas Stango on 03/14/2022 and 03/17/2022.
Amend claims as follows:
1.	. (Currently Amended) A gas turbine engine component assembly, comprising: 
a first component having an inner surface, an outer surface opposite the inner surface, and a primary aperture extending from the outer surface to the inner surface through the first component; 
a second component having a first surface and a second surface, the inner surface and the second surface defining a cooling channel therebetween in fluid communication with the primary aperture for cooling the second surface of the second component; and 
a particulate capture device embedded within the first component, the particulate capture device being configured to capture airflow and particulate in an airflow path proximate the outer surface, aerodynamically separate the airflow from the particulate, and expel the airflow through the primary aperture towards the second surface, 
wherein the particulate capture device further comprises: 
a scoop portion projecting outward from the outer surface of the first component and into the airflow path proximate the outer surface of the first component, wherein the scoop portion is configured to capture the airflow and the particulate flowing through the airflow path and direct the airflow and the 
a forward end, the first orifice being located at the forward end; 
an aft end located opposite the forward end, wherein the forward end is located forward of the aft end; 
a collection backstop located at the aft end, wherein the scoop portion is configured to direct the airflow and the particulate from the first orifice towards the collection backstop; 
a base portion located opposite the scoop portion, the collection backstop extending from the base portion to the scoop portion; and 
a front wall located at or proximate the forward end, the front wall, the scoop portion, the base portion, and the collection backstop from the chamber of the combustion liner particulate capture device,
wherein the forward end is located forward of an entirety of the primary aperture,
wherein the first orifice extends from the forward end of the scoop portion to the outer surface of the first component, and
wherein the collection backstopand 
4. 	(Currently Amended) The gas turbine engine component assembly of claim 1, wherein:
the particulate capture device is shaped to turn the airflow between the first orifice
and the primary aperture such that the 
the chamber.
7-10. 	(Cancelled)
11. 	(Currently Amended) A shell of a combustor for use in a gas turbine engine, the shell comprising: 

a combustion liner having an inner surface, an outer surface opposite the inner surface, and a primary aperture extending from the outer surface to the inner surface through the combustion liner; 
a heat shield panel interposed between the inner surface of the combustion liner and the combustion area, the heat shield panel having a first surface and a second surface opposite the first surface, wherein the second surface is oriented towards the inner surface, and wherein the heat shield panel is separated from the combustion liner by an impingement cavity; and 
a particulate capture device embedded within the combustion liner, the particulate capture device being configured to capture airflow and particulate in an airflow path proximate the outer surface, aerodynamically separate the airflow from the particulate, and expel the airflow through the primary aperture towards the second surface, 
wherein the particulate capture device further comprises: 
a scoop portion projecting outward from the outer surface of the combustion liner and into the airflow path proximate the outer surface, wherein the scoop portion is configured to capture the airflow and the particulate flowing through the airflow path and direct the airflow and the particulate through a first orifice and into a chamber of the particulate capture device; 
a forward end, the first orifice being located at the forward end; 
an aft end located opposite the forward end, wherein the forward end is located forward of the aft end; 
a collection backstop located at the aft end, wherein the scoop portion is configured to direct the airflow and the particulate from the first orifice towards the collection backstop;
a base portion located opposite the scoop portion, the collection backstop extending from the base portion to the scoop portion; and

wherein the forward end is located forward of an entirety of the primary aperture, 
wherein the first orifice extends from the forward end of the scoop portion to the outer surface of the combustion liner, and
wherein the collection backstopand wherein the base portion is oriented at an inclined angle such that an aft end of the base portion is closer to the inner surface than a forward end of the base portion.
14. 	(Currently Amended) The shell of claim 11, wherein:
the particulate capture device is shaped to turn the airflow between the first orifice
and the primary aperture such that the 
the chamber.
17-20. 	(Cancelled)
30-31. 	(Cancelled)
Allowable Subject Matter
Claims 1, 4-6, 11, 14-16, 28 and 29 are allowed..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741